*984OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, and defendant’s motion for summary judgment dismissing the complaint denied. The Appellate Division improperly concluded that defendant was entitled to summary judgment, as defendant failed to show that it was prejudiced by any defect in plaintiffs notice of claim (see generally General Municipal Law § 50-e [6]), and triable issues of fact remain.
Concur: Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam.